Case 4:19-cv-01751-DMR Document 55 Filed 02/12/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the i

\

Northern District of California

 

 

To:

Date:

Peter Todd, )
Plaintiff )
V. ) Case No. 4:19-cv-01751-DMR
Isis Agora Lovecrutt, )
Defendant yo
APPEARANCE OF COUNSEL

The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Peter Todd

02/12/2020 ~ s/ Ruben Pena

Attorney’s signature

Ruben Pena (Bar No. 328106)

Printed name and bar number

150 Post St., Suite 520
San Francisco, CA 94108

 

Address

ruben@krinternetlaw.com

 

E-mail address

(415) 955-1155

Telephone number

(415) 955-1158
FAX number
